Case 1:18-cv-09904-PKC Document 101

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE

HELENE RUIZ,

Plaintiff,
-against-
THE CITY OF NEW YORK, METROPOLITAN
TRANSPORTATION AUTHORITY, NEW
YORK CITY TRANSIT AUTHORITY,
NATIONAL RAILROAD PASSENGER CORP.
(AMTRAK), & MSG ARENA, LLC,

Defendants.

CASTEL, U.S.D.J,.

Filed 09/15/20 Page 1 of 2

18-cv-9904 (PKC)

ORDER

As stated at today’s discovery conference, the Court orders that within 14 days of

this Order:

1. Defendant Madison Square Garden (“MSG”) will furnish an affidavit from a person

with firsthand knowledge as to the search conducted for documents or other

responsive material concerning the “pattern and practice,” about which deponent

William Martino testified, of defendant Amtrak and MSG coordinating the covering

of gratings for MSG events;

2. Amtrak will identify the Bates ranges of documents it previously produced that it

submits are responsive to plaintiff's second supplemental post-deposition requests;

3. Amtrak will provide a response to plaintiff's first supplemental post-deposition

demands;

 
Case 1:18-cv-09904-PKC Document 101 Filed 09/15/20 Page 2 of 2

4. Amtrak will provide a response to plaintiffs post-deposition demand to identify the
person(s) who measured the subject area;

5. Amtrak will identify the Bates ranges of documents it previously produced that it
submits are responsive to plaintiff's third supplemental requests;

6. Amtrak will provide a date certain for plaintiff to conduct a site visit of the vault area
below the subject grate, or will provide an affidavit explaining why such a site visit

cannot be accommodated.

As to plaintiff's post-deposition demand to MSG that it identify all contractors
and sub-contractors who installed the “Property Line of Madison Square Garden” brass plates
demarcating MSG’s property, the Court rules that the disclosure that Turner Construction was
the general contractor on this 2011-2013 project is adequate as of the moment.

MSG will not be required to provide plaintiff a list of the names of all MSG
engineers who worked on-site at MSG and/or Penn Station on the day of plaintiffs accident.
Plaintiff may instead notice a Rule 30(b)(6) deposition to ascertain ownership and/or
maintenance of the vault in question.

In light of the COVID-19 pandemic, the parties agree that depositions may
proceed remotely as opposed to in-person.

The Clerk is respectfully directed to terminate the letter motion (Doc 85).

SO ORDERED. Ki jel

~~ P. KevirrCastel
United States District Judge
Dated: New York, New York
September 15, 2020

 
